DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 8, 10, 15, and 17 are amended and claims 2, 9, and 16 are canceled in response to the last office action. Claims 1, 3-8, 10-15, and 17-20 are pending. Sharma et al and Vyas et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al [US 2020/0133702 A1] in view of Vyas et al [US 2020/0142728 A1]
As to claim 1, 8, and 15, Sharma et al teach a method for managing pool device resources, the method comprising: 
obtaining, by a resource use manager, a plurality of data points [e.g., “That is, in addition to identifying current and/or substantially real-time utilization data, collected utilization data may be utilized to project future utilization data” in paragraph 0036; “The resource manager 222 may collect and/or receive (e.g., from a controller) utilization data for each of the hosts 224, 226, 230 from a monitoring agent” in paragraph 0051]; 
obtaining secondary source data from a secondary source [e.g., “That is, in addition to identifying current and/or substantially real-time utilization data, collected utilization data may be utilized to project future utilization data” in paragraph 0036; “For example, the resource manager 222 may correlated times of the day or days of the year with virtual workload fluctuation for each of the hosts 224, 226, 230. Patterns may emerge that are time based (e.g., a payment processing virtual workload for an e-commerce website increases from 9 AM to 5 PM) and/or geo-location based (e.g., a payment processing virtual workload for an e-commerce website based in the United States increases during the two weeks preceding the Christmas Holiday)” in paragraph 0051],
wherein the plurality of data points is associated with the pool device resources [e.g., “In examples, monitoring the utilization data may include monitoring the amount of computing resource utilization and network resource utilization for a particular workload 104 and/or for each of the plurality of host device 102-1 . . . 102-N” in paragraph 0037], and
wherein the secondary source data is not associated with the pool device resources [e.g., “However, at certain times (e.g., at midnight until 5 AM for a virtualization instance providing payment processing services for a brick-and-mortar retail business) execution of the corresponding virtual workload may be consuming less than the assigned capacity” in paragraph 0013], and
performing a resource use evaluation on the secondary source data to obtain a prediction useful ness of the secondary source data [e.g., “However, at certain times (e.g., at midnight until 5 AM for a virtualization instance providing payment processing services for a brick-and-mortar retail business) execution of the corresponding virtual workload may be consuming less than the assigned capacity, resulting in an underutilization of the ten percent of CPU capacity and ten GB of memory” in paragraph 0013]
generating a resource prediction model based on the plurality of data points, the secondary source data, and the resource usefulness [e.g., “In such examples, static scale in and scale out mechanisms may be utilized to statically reduce the allocation of computing resources to the virtualization instance down to five percent of CPU capacity and five GB of memory from midnight until 5 AM for the virtualization instance” in paragraph 0013; “Based on historical and/or live or current utilization data, an amount of computing resources and/or an amount of network resources involved in executing a particular virtual workload 104 may be predicted” in paragraph 0038; “Identifying hosts 102-1 . . . 102-N with available computing resources and/or network resources may include utilizing historical utilization data, substantially real-time utilization data, data captured and/or interpreted during run time, and/or predictions to identify candidate destination hosts 102-1 . . . 102-N having future available computing resources and/or network resources. For example, machine learning and/or machine intelligence or artificial intelligence (AI) may be utilized at the computing device 106 to develop and employ AI predictive analytics models to transform the monitored utilization data from each of the plurality of hosts 102-1 . . . 102-N into a model and/or prediction of computational resource utilization and/or network resource utilization by each of the host 102-1 . . . 102-N at a specific past, present, or future time window. That is, the computing device 106 may analyze monitored utilization data to identify and/or predict trends in computational resource consumption by each of the hosts 102-1 . . . 102-N. In this manner, a computing device 106 may construct a model that may reflect current conditions and/or predict future conditions with regard to computational resource utilization and/or network resource utilization by each of the hosts 102-1 . . . 102-N” in paragraph 0041; “For example, the resource manager 222 may correlated times of the day or days of the year with virtual workload fluctuation for each of the hosts 224, 226, 230. Patterns may emerge that are time based (e.g., a payment processing virtual workload for an e-commerce website increases from 9 AM to 5 PM) and/or geo-location based (e.g., a payment processing virtual workload for an e-commerce website based in the United States increases during the two weeks preceding the Christmas Holiday)” in paragraph 0051]; and 
initiating access to a bus device operating on a pool device using a virtual switch operating on a second pool device based on the resource prediction model [e.g., “These predictions may be utilized to identify a destination host with available computing resources and network resources that match and/or exceed the predicted amount involved in executing the virtual workload 104“ in paragraph 0036; “The computing device 106 may migrate the particular virtual workload 104, assigned to the source host, to the identified destination host for execution by the computational resources and/or the network resources corresponding to the destination host“ in paragraph 0046; migration 246, 248 in fig. 2A].
Though Sharma et al teach accessing the bus device [e.g., “The computing resources may include computing hardware, such as processors, memory, CPUs, video cards, hard drives, RAM, ROM, etc., and/or instructions utilized to perform computing operations. Network resources may include resources of a computing network such as a bandwidth on a data communication network” in paragraph 0007] operating on the pool device, Sharma et al do not explicitly teach, however Vyas et al teach the bus device operating on the pool device being a PCI bus device [e.g., “Each hypervisor resource 110A-D may be a computer, such as a physical machine and may include a device, such as hardware device. In an example, a hardware device may include a network device (e.g., a network adapter or any other component that connects a computer to a computer network), a peripheral component interconnect (PCI) device, storage devices, disk drives, sound or video adaptors, photo/video cameras, printer devices, keyboards, displays, etc.” in paragraph 0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Vyas et al’s teaching above including the bus device being a ubiquitous PCI bus device in order to increase adaptability for the connection of the pool device resources of Sharma et al.
As to claims 3, 10, and 17, the combination teaches wherein the resource use evaluation comprises analyzing a relevance of the secondary source data to the plurality of data points [e.g., “Based on historical and/or live or current utilization data, an amount of computing resources and/or an amount of network resources involved in executing a particular virtual workload 104 may be predicted” in paragraph 0038 of Sharma et al].
As to claims 4, 11, and 18, the combination teaches wherein at least one of the plurality of data points specifies at least one of: the PCI bus device, the second pool device, and a time period in which the PCI bus device is used by the second pool device [e.g., “For example, the computing device 106 may predict a computational load and/or bandwidth load that a particular virtual workload 104 will impose upon its initially assigned source host. In this manner, the computing device 106 may identify source hosts with inadequate computational resources and/or network resources to address an assigned virtual workload 104 during a specific period of time” in paragraph 0042 of Sharma et al; “A hypervisor resource 110 may be a machine and may include hardware devices such as network device, a peripheral component interconnect (PCI) device, storage devices, etc.” in paragraph 0035 of Vyas et al].
As to claims 5, 12, and 19, the combination teaches wherein the resource prediction model specifies a likelihood that the second pool device will use the PCI bus device at a point in time in the time period [e.g., “For example, the computing device 106 may predict a computational load and/or bandwidth load that a particular virtual workload 104 will impose upon its initially assigned source host. In this manner, the computing device 106 may identify source hosts with inadequate computational resources and/or network resources to address an assigned virtual workload 104 during a specific period of time” in paragraph 0042 of Sharma et al; “A hypervisor resource 110 may be a machine and may include hardware devices such as network device, a peripheral component interconnect (PCI) device, storage devices, etc.” in paragraph 0035, “The cloud credit may be used to add additional resources to the pool of computing resources, for example, by buying or renting other's machines. In other situations, a hypervisor resource 110 may be rented to Provider 310 for a period of time (e.g., 24 hours)” in paragraph 0038 of Vyas et al].
As to claims 6 and 13, the combination teaches wherein the plurality of data points is obtained from a ledger service [e.g., “The resource manager 222 may store the utilization data in a data structure such as a database. The resource manager 222 may analyze the stored utilization data from the structure” in paragraph 0042 of Sharma et al].
As to claims 7, 14, and 20, the combination teaches wherein the resource prediction model is generated using a machine learning algorithm [e.g., “For example, machine learning and/or machine intelligence or artificial intelligence (AI) may be utilized at the computing device 106 to develop and employ AI predictive analytics models to transform the monitored utilization data from each of the plurality of hosts 102-1 . . . 102-N into a model and/or prediction of computational resource utilization and/or network resource utilization by each of the hosts 102-1 . . . 102-N at a specific past, present, or future time window. That is, the computing device 106 may analyze monitored utilization data to identify and/or predict trends in computational resource consumption by each of the hosts 102-1 . . . 102-N. In this manner, a computing device 106 may construct a model that may reflect current conditions and/or predict future conditions with regard to computational resource utilization and/or network resource utilization by each of the hosts 102-1 . . . 102-N” in paragraph 0041 of Sharma et al].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        10/17/2022